IN THE COURT OF APPEALS OF TENNESSEE
                                 AT KNOXVILLE
                                            August 20, 2002 Session

       STATE OF TENNESSEE, EX REL. HEATHER R. MIDDLETON v.
                      STANLEY COCHRAN

                          Appeal from the Juvenile Court for Hamilton County
                                              No. 23674

                                         FILED SEPTEMBER 17, 2002

                                          No. E2002-00164-COA-R3-JV




CHARLES D. SUSANO, JR., J., concurring in part and dissenting in part.



        I vote to affirm the trial court’s judgment. I write separately to express my view that while
private school tuition for a minor child is obviously an expense incurred by a parent for the benefit
of the child, I do not believe the legislature intended to include this “extraordinary” expense as a part
of the concept of the “child support ordered pursuant to a previous order of child suport for other
children,” as that concept is embodied in Tenn. Comp. R. & Regs. ch. 1240-2-4-.03(4) (emphasis
added).

        In Barnett v. Barnett, 27 S.W.3d 904 (Tenn. 2000), the Supreme Court differentiated – in
my opinion, very carefully – between percentage child support and the add-on for “extraordinary
educational expenses.” I believe this is in keeping with the language of Tenn. Comp. R. & Regs. ch.
1240-2-4-.04, “Criteria for Deviation from Guidelines,” in which the subsections of the rule provide
that each of the additional expenses “shall be added to the percentage calculated in the above rule.”1

        The “Guidelines for Calculating Child Support Awards,” see Tenn. Comp. R. & Regs. ch.
1240-2-4-.03, provide a precise step-by-step calculation leading to the “percentage” amount of child
support. This includes a detailed calculation of “net income.” Tenn. Comp. R. & Regs. ch. 1240-2-
4-.03(4). It seems logical to me that if one is trying to determine net income for the purpose of
arriving at “percentage” child support, one would only deduct the “percentage” child support for
other children and not the “percentage” child support with the add-on of “extraordinary educational
expenses.”

        1
            Subsection (d) is somewhat differe nt but no t materially.
         I agree with the majority opinion that the evidence does not preponderate against the trial
court’s setting of prospective child support at $133 per week. Certainly, I find no abuse of discretion
in this award. Except as indicated in this separate opinion, I concur in the majority opinion.



                                                       ___________________________________
                                                       CHARLES D. SUSANO, JR., JUDGE




                                                 -2-